Title: From John Adams to United States Congress, 17 January 1801
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
United States January 17. 1801

I have received from Elias Boudinot Esq Director of the mint of the United States a Report of the Second of January instant, representing the State of it, together with an Abstract of the Coins Struck at the mint, from the first of January to the thirty first of December 1800: an Abstract of the Expenditures of the Mint, from the 1st of January to the 31. of December 1800 inclusive: a Statement of Gain on Copper coined at the Mint from the 1st of January to the 31 of December 1800 inclusive: and a Certificate from Joseph Richardson Assayer of the Mint, ascertaining the Value of Spanish milled Dubloons, in proportion to the Gold Coins of the United States to be no more than 84 Cents and 424/500 parts of a Cent for one pennyweight or 28 Grains and 24256/84848 parts of a grain to one dollar;—These Papers I transmit to Congress for their Consideration

John Adams